DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 11/29/2021 to Examiner's Non-Final communication on 06/01/2021. 
Claims 1, 3-4, and 11 have been examined in this application. All other claims are cancelled or withdrawn.
No new information disclosure statement (IDS) has been submitted.
The Examiner conducted an interview with the Applicant’s representative, see interview summary, to try and advance prosecution. Agreement to file the Final was agreed upon. 


Response to Arguments
Applicant's arguments filed 11/29/2021, pages 7-8, regarding claim rejections under 35 U.S.C. 112 have been fully considered but are not persuasive. 
Applicant argues that the claims have been amended to overcome the rejections. 
Per claim 13, the claim has been canceled, therefore, all rejections are withdrawn. 

Per claims 3-4, the claims are still directed to the alternative of whether the application is not installed. Because claim 1 is directed to the application being installed, claims 3-4 are not given any weight and are deemed indefinite because they are directed to a scope that is outside of what claim 1 is directed to. 


Per claim 11, the claim is still directed to multiple entities having the same “processor and instructions.” To overcome the rejection of claim 11, the claim must at least recite three distinct non-transitory computer readable media for each of the entities, wherein each media stores a first set of instructions, second set of instructions and third set of instructions executed by a first, second, and third processor, respectively. 

Also, claims 1 and 11 recites elements including a “user terminal” and a “network platform.” The Specification discloses that the network platform (Figure 1, element 12) comprises structure (Figure 4) and carries out limitations at least directed to determining whether the application is downloaded on the user terminal and also communicating with the management server. The user terminal is identified in the Specification as a mobile phone (Figure 1, element 15). It is not clear whether the network platform and the user terminal are the same entity or different entities comprised within one another. For at least these reasons, claim 11 is deemed indefinite. 

Applicant's arguments filed 11/23/2020, pages 8-9, regarding claim rejections under 35 U.S.C 103 have been fully considered. However, do to the claim rejection under 35 U.S.C. 112, the claims are not clear and fail to capture what the Applicant deems as their invention. The 
A review of the references is urged by the Examiner in order to advance prosecution. The Examiner is available to conduct further interviews after this response to help determine how to amend the claims to potentially overcome all rejections. 

Claim objections
Claim 1 is directed to a method; therefore, all claim limitations must be positively recited and be devoid of any conditional language. Appropriate correction is required. 
Claims 3-4 are dependent on claim 1, which already recites a positive condition that must occur for all of the limitations in claim 1 to occur; determining that the application is installed. Claims 3-4 cannot be carried out because the negative conditions are the opposite of what is claimed in claim 1. 

the Specification does not disclose the terms "second terminal." the Specification does disclose "a terminal 14 located for example in the store." The Specification clearly outlines that the terminal 14 is associated with a merchant. As a result, the Examiner proposes amending the claims to recite "a merchant terminal" instead of "second terminal" to align the claims with the terminology in the Specification.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1 and 11 the claims recite “receiving, by the second terminal, [[a]] the user terminal network identifier from the user;” emphasis added. The Specification only provides support, in one embodiment, where the user inputs a "network identifier" different than the claimed "terminal network identifier" by entering the "network identifier" at "a payment terminal 14 in a store."
As a result, the Specification fails to provide support for the user providing the “terminal network identifier” to the second terminal.
Also, it is unknown how the second terminal is able to receive the user terminal network identifier from the user.
The dependent claims are rejected for at least depending on the rejected claims. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Per claims 1, 3-4, and 11, claims 1 and 11 recite “the user.” There is insufficient antecedent basis in the claims for the limitation. The claims and dependent claims are rejected.
Per claims 1 and 11, the claims recite a “user terminal” and a “network platform” and the claims then capture mainly what the network platform performs. The Specification discloses that the network platform (Figure 1, element 12) comprises appropriate structure (Figure 4) and carries out limitations at least directed to determining whether the application is downloaded on the user terminal and also communicating with the management server. The user terminal is identified in the Specification as a device that can be a user mobile phone (Figure 1, element 15). Because the claims do not recite what the user terminal does, it is not clear whether the network platform and the user terminal are the same entity or different entities comprised within one another. For at least these reasons, claim 11 is deemed indefinite. 
Per claims 3-4, the claims are directed to an alternative conditional path, varying from the condition recited in the method claim 1 in which a determination of the application being installed in the user terminal is made. Because the claims at issue are directed to another conditional outcome, the claims are deemed to be directed to elements outside the scope of the claim; the claims are indefinite. To overcome the rejection, the claims should be canceled. 
Per claims 11 is directed to a CRM for multiple entities having the same “processor and instructions.” Because the claim recites a single processor and single set of instructions for multiple entities, it is not clear whether the claim is directed to a single one of the entities having the claimed structure or whether the claim is directed to multiple CRMs each for everyone of the claimed entities. As a result, the claim is determined to be indefinite. To overcome the rejection the claim must at least recite three distinct non-transitory computer readable media for each of the entities, wherein each media stores a first set of instructions, second set of instructions and third set of instructions executed by a first, second, and third processor, respectively. 


Reference Disclosures
The following references teach elements of what the Applicant deems as his invention. Specifically, reciting a database storing an association between user device identifiers and determinations of whether an application is installed at the device or not. 
Such elements are not novel and are well known in the art. 
Determining whether an application is installed at a device or not is also well settled based on the relied upon art and the art referenced. 

US PGPUB 2014/0164909 to Graff is directed to determining, by a server/system, whether or not a user has an application downloaded in their devices or not. The means of determining whether an application is installed or not is based on information collected from the device. The system/server receives device information or “plurality of mobile communication device parameters” comprising “recipient identifier” and “identification information for each mobile communication device 190, and/or contact information as well as any unique URLs created for each record for each message recipient 320.” Once the data is received by the server, the server then determines whether an application is related/associated with the received data, wherein determining application association requires determining whether the application is installed or not installed at the user’s device. The server explicitly includes a database 223, wherein the database stores the received data from each mobile device and an association of the user device and whether the device has or does not have an application installed. When a mobile device is determined as not having an application installed and the mobile device is able to install the application, the database explicitly stores this updated information on the record and ties the information to the user device information to insure that the user device has now installed the application. See Graff at least at Paragraphs 0094-0095, 0101, 0120, 0168-0169, and 0179. At Paragraph 0168, the server is able to utilize the database 223 at step 1190 to associate mobile phone/device information with the determination of whether the mobile application is installed or not at the device. Thus it is explicitly and clearly taught by Graff that the server contains a database that associates user mobile device information with application download indication 
U.S. Patent Application Publication 2013/0019237 to Pardehpoosh et al. also discloses using a database at a server to determine whether an application is downloaded at a user’s device based on receiving user device information. See at least Abstract, Paragraphs 0009-0011, and 0043-0045.
Patent 9306929 (by Applicant and qualifies under AIA  as prior art), PGPUB 2013/0019237, PGPUB 2016/0337846. 
U.S. Patent Application Publication 2017/0154333 to Gleeson et al. teaches network gateway includes a gateway authenticator, a first network interface for interfacing the network gateway with a first computer network, and a second network interface for interfacing the network gateway with a second computer network that is distinct from the first computer network. The gateway authenticator receives from a pin-pad terminal, via the first computer network, an activation credential request that includes a first administrator credential. The pin-pad terminal receives the first administrator credential from a hardware token that is interfaced with the pin-pad terminal. The gateway authenticator is configured to (i) verify that, before the pin-pad terminal received the first administrator credential from the hardware token, the first computer network associated the first administrator credential with the pin-pad terminal; and (ii) install in the pin-pad terminal a digital authentication certificate that facilitates authentication of the pin-pad terminal to the second computer network via the network gateway.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        03/08/2022